 268DECISIONS OF NATIONAL LABOR RELATIONS BOARD7.TheRespondent has not engaged in unfair labor practices by according itsnonstriking employees and replacements during the period of the December 1 to 8,1953, strike,superseniority over its employees who participated in the strike.8.TheRespondent has not engaged in unfair labor practices by instituting anddiscriminatorily applying a system of aptitude tests.[Recommendations omitted from publication.]H. Muehlstein&Co., Inc.andEmmett A. HunterandRubber andPlastic Workers Union,Local No. 82, affiliated with Distillery,Rectifying Wine and Allied Workers' International Union ofAmerica,AFL-CIO.Case No. 13-CA-9251. June 21,1957DECISION AND ORDEROn December 11, 1956, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, Respondent filed ex-ceptions to the Intermediate Report together with a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, Respondent's exceptions and brief,' and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendation of the Trial Examiner with certain modifications 21 These adequately present Respondent's position.Its request for oral argument istherefore denied.2 The Trial Examiner found that"in delegating to the Union final authority in thedetermination of whether an employee is a member in good standing,'and that the Unioncould effectuate his dismissal when he ceased to maintain that status,"Respondent vio-lated the Act.As no exceptions have been taken to this finding, we adopt itpro forma.Similarly,no exceptions have been taken to the Trial Examiner's finding that,because theparties did not attempt to enforce the unlawful security provisions in their contract,Respondent did not violate Section 8 (a) (3) by the inclusion of such unlawful clausesin its contract with the Union.We also adopt this findingpro formawithout neces-sarily adopting the Trial Examiner's rationale.SeeCarty Heating Corporation,117NLRB 1417;County Electric Co., Inc.,116 NLRB 1080,1081-1082;andPort ChesterElectrical Products Corporation,97NLRB 354,355-356,where we have held that dis-criminatory contractual provisions are also violative of Section 8 (a) (3) of the Actwhether or not they are enforced,unless there is an actual agreement between the partiesnot to enforce them.Although not reflected in the Intermediate Report the contract accords employees. therequisite 30-day grace period in which to join the Union.118 NLRB No. 34. H. MUEHLSTEIN &CO.,INC.269ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent H. Muehlstein & Co.,Inc.,Chicago, Illinois, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Rubber and Plastic WorkersUnion, Local No. 82, affiliated with Distillery, Rectifying Wine andAlliedWorkers' International Union of America, AFL-CIO, or inany other labor organization of its employees by discharging or re-fusing to reinstate any of its employees, or by discriminating in anyother manner in regard to their hire or tenure of employment or anyterm or condition of employment.(b)Agreeing to, continuing in force, or giving effect to, illegalunion-security provisions in any collective-bargaining agreement withRubber and Plastic Workers Union, Local No. 82, affiliated with Dis-tillery, RectifyingWine and Allied Workers' International Union ofAmerica, AFL-CIO.(c) In.any other manner, interfering with, restraining or coercingemployees in the exercise of their right to self-organization, to form,join, or assist any labor organization, to bargain collectively throughrepresentatives of their- own choosing,and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all of such activ-ities exceptto the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section'8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Einniett A. Hunter immediate and full reinstatementto his former or a substantially equivalent position, without prejudiceto the seniority or other rights and privileges previously enjoyed byhim.(b)Make whole Emmett A. Hunter in the manner set forth in thesection of the Intermediate Report entitled "The Remedy" for anylossof pay he may have suffered by reason of Respondent'sdiscrimination against him..(c)Upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social-security paymentrecords,timecards,personnel records and reports, and all other recordsnecessary to determine the :amount of back pay.due under the termsof this order. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Post in conspicuous places at its place of business in Chicago,Illinois, in all locations where notices to employees are customarilyposted, copies of the notice attached hereto and marked "AppendixA." 3Copies of said notice, to be furnished by the Regional Directorfor the Thirteenth Region, shall, after being duly signed by Respond-ent's official representative, be posted immediately upon receipt there-of, and be maintained by Respondent for a period of at least sixty (60)consecutive days thereafter.Reasonable steps shall be taken byRespondent to insure that said notice is not altered, defaced, or coveredby any othermaterial.(e)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order of the stepstaken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that by maintaining in effect the illegalunion-security provisions in its collective-bargaining agreement withthe Union Respondent violated Section 8 (a) (3) of the Act.3In the event that this Order is enforced by a decree of the United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing anOrder."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :EVE WILL NOT discourage membership in Rubber and PlasticWorkers Union, Local 82, affiliated with Distillery, RectifyingWine and Allied Workers' International Union of America, AFL--CIO, or any other labor organization of our employees by dis-charging or refusing to reinstate any of our employees, or by dis-criminating in any othermanner inregard to their hire and tenureof employment or any term or condition of employment.WE WILL NOT agree to, continue in force, or give effect to illegalunion-security provisions in any collective-bargaining agreementwith Rubber and Plastic Workers Union, Local No. 82, affiliatedwith Distillery, RectifyingWine and Allied Workers'Interna-tional Union of America, AFL-CIO..WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form, join, or assist any labor organization, to bargain col-lectively through representatives of their own choosing and to en-gage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection and torefrain from H. MUEHLSTEIN & CO., INC.271any or all of such activities except to the extent that such right maybe affected by an agreement requiring membership in a labororganizationas a condition of employment, as authorized inSection 8 (a) (3) of the Act.WE WILL, offer to Emmett A. Hunter immediate and full rein-statement to his former or substantially equivalent position with-out prejudice to any seniority or other rights and privileges pre-viously elijoyed, and make him whole for any loss of pay sufferedas a result of the discrimination against him.H. MUEHLSTEIN & CO., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed and served theGeneralCounsel of the National LaborRelations Board,'pursuant to Section 10 (b) of the Labor-Management Relations Act,61 Stat.136 (hereincalled theAct), issueda complaintdated August 16, 1956,against H. Muehlstein& Co., Inc., herein called theRespondentor the Company andRubber andPlasticWorkers Union, Local No. 82, affiliated with Distillery, Rectify-ingWine andAlliedWorkers'InternationalUnion of America, AFL-CIO, party tothe contract, herein calledtheUnion.In substance the complaint alleges thatthe Respondent by discharging an employee because he engaged in concerted activ-ities andby reasonof his union membershipthereby violatedSection 8 (a) (3)and (1)of the Act.The complaintfurther allegesthatthe Respondentby executingand maintaining in effect an agreementwith theUnion containing an invalid union-security clausethe Respondent thereby violatedSection 8(a) (1) and(3) of theAct.2TheRespondent filed an answer admitting certain allegations of the complaintbut denyingthe commission of any unfair laborpractices.Pursuant to notice to all parties,a hearing was held before the Trial Examinerin.Chicago,Illinois,on October 23, 1956.All the parties were represented at thehearing andwere afforded opportunity to beheard, to examine and cross-examinewitnesses,to introduce relevant evidence,to argue orally,and to file briefs.At theconclusionof the casecounsel for the Respondentmoved todismiss the complaintfor lack of proof, whichmotion was taken under advisement.For the reasonsappearingbelow, the motionisnow denied.The GeneralCounsel filed a briefwhichhas been consideredby the TrialExaminer.Uponthe entirerecordin the case,and from his observation of the witnesses, theTrialExaminer makesthe following:FINDINGS OF FACT1.THE RESPONDENT'S BUSINESSThe complaint alleges that the Respondent,aNew York corporation,maintainsmanufacturing plants in Chicago,New York, Akron,Ohio; Boston, Massachusetts,Los Angeles,California,andMemphis,Tennessee,where it is engaged in themanufacture of plastic articles and the reprocessing of thermoplastic materials.'.The General Counsel and the staff attorneys appearing for him at the hearing are re-ferred to as the General Counsel,and the National Labor Relations Board as theBoard:2 The Trial Examiner, without objection,granted the General Counsel'smotion to amendhis complaint to include a violation of Section 8 (a) (3) of the Act. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the year 1955 the Respondent'spurchases of materials from outside theState of Illinois amounted to more than$500,000, and sales of its products to out-of-State customers were valued in excess of $50,000. In its answer,and at the hearing,the Respondent did not contest the allegations concerning its operations generallyand conceded that it is engaged in commerce within the meaning of the Act.How-ever,the Respondent pointed out that it maintained only offices,not manufacturingplants, in cities other than Chicago and that while it does not manufacture finishedplastic articles it does reprocess plastic materials for other manufacturers.The TrialExaminer finds that the Respondent is engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization as defined in Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The discharge of Emmett A. HunterIt is undisputed that Hunter was first employed by the Company on February 14,1956, and was discharged on May 24, 1956.The parties also stipulated that theCompany and the Union executed a collective-bargaining agreement effective fromDecember 6, 1955, to December 5, 1957, which provides,inter alia,for grievanceand arbitration procedures, and that it is now, and at all times material has been,in full force and effect.3The issue concerning this phase of the case is whether Hunter was discharged forfiling a grievance under the contract, as asserted by the General Counsel, or whetherhe was discharged for refusing to obey an order of his supervisor concerning workassignments, as claimed by the Company.Throughout the period in question, Alan Heath was, and is, plant manager; RalphKruzic was Hunter's foreman, and Rufus Robinson the union steward.Hunter stated he was first employed as a laborer or material handler on the dockat $1.50 per hour. It is not clear how long Hunter remained on the dock, but inany event, in line with company procedure, he bid upon and received a job as sawoperator in the grinding department, which paid $1.70 per hour.Hunter stayed onthis job only a few weeks when he was "bumped" by another man and returned tothe dock at the existing rate of $1.60 an hour.Hunter made no complaint to theCompany or the Union but reported for work on the dock.After being on the joba few days Hunter met Heath in the plant and asked if he could not bump someoneor be placed in the sorting department and Heath promised to look into the matterwith Robinson.Hunter fixed the conversation as taking place from 2 to 4 weeksprior to this discharge.As a result of this meeting Hunter was assigned to thesorting department as material handler, at the same pay rate, and remained therefor about 2 weeks when he was terminated.Robinson said that Hunter did not complain when he was bumped from thesaw operator job to the dock and that Hunter spoke to Heath and himself aboutbumping a man or getting a job, at his present wage, in the sorting department.Hunter worked in the sorting department under Kruzic and his duties consistedof keeping the employees supplied with material and when the operation was com-pleted to remove it to the scale and weigh it, and to keep the area clean.On theafternoon of May 23, Kruzic told Hunter to work back and forth between thegrinding and sorting departments 4 (doing substantially the same type of work)and Hunter complained that that was a two-man job and that Kruzic should have aman in the grinding department and let him stay in the sorting department becausethere was sufficient work for him to do.Kruzic told Hunter to do the work whichbe did, as instructed, for the remainder of his shift.The same day, Hunter reportedto Robinson that he did not think he was being treated fairly and that he shouldLook into the matter.Hunter could not recall Robinson's answer to.his complaint.The following morning Hunter reported for work at 8 o'clock in the sorting depart-ment and sometime before 10 o'clock Kruzic, told him to work between the depart-ments,as he had previously, and Hunter said he did not believe that he was beingtreated fairly and should not be required to work between the departments.Again,8 The agreement alsocontains anautomatic renewal clause for 1 year, subject to termi-nationor modification by either party on 60-day written notice prior to its expiration.s The departments are adjacent to each other and separated by a long machine.Kruzicto foremanof both departments. H. MUEHLSTEIN& CO., INC.273Kruzic told him to do the work, which he did.At the 10 o'clock coffee break,Hunter explained the situation to Robinson and stated he wished to file a grievancewith him.Robinson then gave Hunter the grievance pad or form on which Hunter.wrote out his grievance to the effect that he "has been repeated[ly] asked to handlematerial in the Grinding Dept. while there was work to be done in his regular assignedDept." and, as reason for the foreman not adjusting the complaint he stated, "Wedo not believe in a man being run from Dept. to Dept. unless his job is eliminated."Hunter gave the grievance to Robinson and since he had failed to sign the form,Robinson returned later to obtain his signature thereon.Hunter went to work afterthe break and continued to work, in accordance with his instructions, until about2:30 that afternoon when he left the plant to attend to personal business, havingpreviously been granted permission to leave by Kruzic.Robinson testified that on the morning of May 24, Hunter complained that it wasnot right to require him to work in two departments and Robinson told him todo the work and if things got worse he would straighten it out.About half an hourlater, at the coffee break, Hunter again complained concerning his work assignmentand asked for the grievance pad, which Robinson gave to him.Hunter then wroteout his grievance and presented the pad to Robinson, unsigned, after the coffee break.Robinson, in turn, gave the grievance pad to Kruzic who, sometime later, signed thegrievance and returned the pad to him.Robinson was called to the office and onhis way there he met Heath and asked him if he had seen the grievance.Heathreplied that he had and declared: "Well, it looks like Hunter isn't satisfied. . . .If he isn't satisfied the best thing for him to do is leave."Heath then left.Follow-ing the conversation Robinson had Hunter sign the grievance and gave Kruzic acopy thereof.Apparently, Robinson also gave a copy to Hunter.Robinson, whohad been steward for about 31/z years, stated this was the first written grievance thathad been filed with him.The next morning, May 25, when Hunter reported for work his timecard was notin the rack, so he went to the office to inquire about it and he was informed by"Vince," personnel manager, that he had been discharged on the previous day, andthen handed him two paychecks.Hunter thereupon reported his discharge toRobinson who stated he would call LeRoy Beth, the union representative, at his office.While Hunter was waiting to hear from Robinson, at or near the scale, Heathapproached him and told him to leave the premises.When Hunter explained hisreason for being in the area Heath instructed him to wait in the washroom orlocker room, which he did.Later that morning Robinson, as Hunter recalled, toldhim they were going to have a meeting and he would inform him of the outcomethereof.Apparently,Hunter then left the plant.Hunter could not rememberwhether Robinson instructed him to go to the union office, he conceded this was apossibility, and he believed he did go to the office that day, Friday, or the followingMonday.He admitted that he did go to the Regional Office of the Board the sameday and file the instant charge.Hunter stated that at his first meeting with Beth,and perhaps his assistant Edward O'Neal (the exact date is not stated), he wastold that if he would make an apology to the Company, the Union would try toget him back to work.Hunter said he would apologize if he had caused anydisunity between the Union and the Company.Hunter stated there was some men-tion of his having sworn at Heath, but he denied that he had ever done so.Heathmade several visits to the union office but has never been reinstated to his job.Robinson said Hunter informed him his timecard was missing and, after goingto the office, he came back and stated he had been discharged.Robinson said hewould telephone Beth and for Hunter to wait until he had completed the call.Aboutan hour later, Robinson, after talking to Beth, told Hunter that Beth would callHeath and have him put back to work.Hunter then"changed from street to workingclothes and went into his department.About that time Heath asked Robinson ifhe had talked to Beth and when he answered he had, Heath told Robinson to callhim again.Robinson thereupon called Beth who informed him that Heath saidHunter had cursed him and he refused his (Beth's) request to put him back to work.Robinson reported this conversation to Hunter and suggested that he see Beth.AtHunter's request Robinson got Beth on the telephone and then left.He did notsee Hunter again that day.Heath testified that he directed the discharge of Hunter for the sole reason that herefused to obey the orders of Foreman Kruzic on two occasions.This matter wasinitially brought to Heath's attention on May 23, when Kruzic advised him thatHunter had failed to perform the job assigned him in that he refused to clean upafter the woman sorter.Heath told Kruzic that Hunter had to do the work or bedischarged.About 11 o'clock the next morning Kruzic told Heath that Hunter45055.1-58--vol. 118-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARD"was filing a grievance with the steward"and inquired as to "what to do withthe grievance that he was supposed to sign."Heath asked the nature of the grievanceand Kruzic replied-that Hunter had again refused to work"in the department behindthe woman."Heath did not state what,if any, instructions or suggestions he gaveto Kruzic upon receiving the foregoing information.About 10minutes after thisconversation Kruzic returned and showed Heath the above-mentioned written griev-ance.Around 3 o'clock that day Heath decided to inform Hunter he had beendischarged but he was unable to do so because Kruzic had granted Hunter per-mission to leave the plant at 2:30 that afternoon.Heath directed that Hunter'stimecard be removed from the rack in order to prevent his starting work the next day.The following morning Heath met Hunter on the dock near the scale and told himhe had been discharged because of his refusal to perform work assignments on twooccasions.Heath said Hunter called him an s. o. b. and. Heath replied that the useof such language would be cause for dismissal,in addition to the reasons alreadystated.Heath called Beth and asked if he was coming to the plant to see Hunterand Beth said to have Hunter come to the union office.Heath gave the message toHunter who then left the plant.Heath claimed that Benjamin Kelly was present,about 3 or 4 feet distant,while he and Hunter were talking.Kruzic, who quit his job in September 1956, said that Hunter was working inthe sorting department and on May 23 he told him to work in the grinding depart-ment.Hunter said something to the effect that the grinding department was a higherpaying department and he believed he should be paid more money for working there.Kruzic could not recall what, if any,reply he made to Hunter,but he admitted thatHunter performed the duties assigned to him that day.On May 24 Kruzic againinstructedHunter to work in the grinding department on what he believed was acleanup job,but he could not remember whether the assignment was given in themorning, nor could he remember what he told Hunter, or if Hunter said anything at allto him.When asked by the General Counsel if Hunter did the work he was directedto do on this occasion Kruzic answered,"As far as I can remember,yes, but Icouldn't say for sure."The General Counsel then produced a written statement which Kruzic stated wasprepared by a field examiner of the Board on the basis of an interview with him within1or 2 weeks after the occurrence of above events and that he signed the statement,which theTrialExaminer received in evidence.After reading his statement at thehearing, Kruzic testified that he still could not remember whether Hunter performedhis work assignment on May 24. In this respect the statement reads:I assigned him again to work in the grinding department,and again he com-plained that he didn't want to do it; but nevertheless he did do the work I assignedto him.Again, when questioned if he reported to Heath that Hunter did not do the workassigned on the above dates Kruzic responded,"I don't believe I can recall offhand.I don't know if it was-I can't recall. I can't recall for sure."When further ques-tioned as to whether Heath told him that Hunter was to be fired if he refused to per-form the work on the second day Kruzic said,"No, I don't remember that."Kruzicadmitted that on May 24, he could not recall whether in the morning or afternoon,Hunter or Robinson presented a written grievance to him(the first he had ever re-ceived)which he gave to Heath,who read it and instructed him to sign it.Kruzicthen returned at least one copy to Robinson.In performing the duties assigned to Hunter on the dates in question,Kruzic couldnot state whether he was working exclusively in the grinding department or the sort-ing department, in fact "its hard to say exactly where he was working."He con-cluded by stating Hunter was assigned "into the grinding department area to do workactually connected with the sorting department."Kruzic was not certain when hefirst learned of Hunter'sdischarge,itwas either the afternoon of May 24 or thefollowing morning, and he did not know when Hunter's timecard was removed fromthe rack.Kelly, employed as scale operator,observed Heath and Hunter talking on themorning of May 25, but he did not overhear their conversation.He further statedthat on the following Tuesday, Heath, Kruzic, Beth, Hunter, employee CharlesGuise, and himself held a meeting at the plant office for the purpose of discussingHunter's discharge.In the course of the meeting Guise asked Heath the reason forHunter'sdismissal and he replied that Hunter used abusive language and wascomplaining.Counsel stipulated that if Guise was called as a witness he would testify to thesame effect as Kelly concerning his conversation with Heath at the above meeting. H. MUEHLSTEIN& CO., INC.275Concluding FindingsIt is undisputed,and the Trial Examiner finds, that on May 23 Hunter was instructedby Kruzicto perform certain tasks in the grinding department.It is also clear thatalthough Hunter complained to Kruzic regarding the fairness of the assignment, be-cause it required him to work in two departments,nevertheless he carried out hiswork instructions and these facts are substantiated by Kruzic's testimony.The trialExaminer further finds that on May 24, sometime prior to 10 o'clock, Kruzic directedHunter to work in the same manner as the day previous and, again,he complained butperformed the tasks as directed.Kruzic did not challenge Hunter's assertion con-cerning job performance and, indeed,his best recollection,although not with absolutecertainty,was that Hunter did do the work as directed.Moreover,in his signed state-ment given to a representative of the Board shortly after the act occurred, whichstatement was neither questioned nor repudiated at the hearing, Kruzic unqualifiedlydeclared that Hunter performed the work assigned to him on that date. The TrialExaminer so finds.The Respondent concedes that the sole reason for Hunter's discharge was his re-fusal to carry out his work assignments on the above dates. In support of thiscontention Heath testified that Kruzic reported such conduct on the part of Hunter onMay 23 and he thereupon instructed Kruzic that Hunter must do the work or be dis-charged.Accordingly, the following morning when Kruzic advised Heath thatHunter was filing a grievance on his job assignment,and that he had refused to per-form the work, Heath, apparently decided to discharge him.However, Heath tookno steps whatever toward having Hunter dismissed at that time and it was not untillater in the afternoon, after the grievance had been filed, that he attempted to locateHunter in order to advise him of his dismissal.As Hunter was on authorized leavethat afternoon the discharge was effectuated the next morning.Heath, of course, had no personal knowledge as to whether or not Hunter per-formed his work and specifically stated that he relied upon reports from Kruzic,Hunter's immediate supervisor.Kruzic's testimony not only fails to corroborateHeath's assertion, but, on the contrary, squarely contradicts and repudiates histestimony that Kruzic advised him Hunter had refused to perform the work as-signed to him. It is simply inconceivable that Kruzic, knowing Hunter had carriedout his orders, would deliberately and falsely inform Heath that he had done other-wise.Although Kruzic's testimony may be vague in certain respects, such as thetime of the filing of the grievance, it is unmistakably clear on the foregoing crucialpoints or phases.The Trial Examiner from close observation of Kruzic is con-vinced that he would not resort to such tactics and, therefore, rejects Heath's versionof the occurrences, so, on the basis of the credible testimony of Kruzic and Hunter,finds that Hunter fully carried out his work assignments and that Kruzic did notadvise Heath to the contrary.It is undisputed that Hunter filed a grievance with Robinson shortly after the 10o'clock coffee break on May24.The TrialExaminer further finds,on the basis ofthe credible and undenied testimony of Robinson,thatRobinson presented thegrievance to Kruzic and shortly thereafter while on his way to the office,pursuantto Heath's call, he met Heath,who remarked:"Well, it looks like Hunter isn't satis-fied. . . . If he isn't satisfied the best thing for him to do is leave." In view ofthe foregoing findings the Trial Examiner has no difficulty in reaching the conclusionthatHunter was dismissed because he filed the above-mentioned grievance and theRespondent's contention that its action was prompted by refusals to obey instruc-tions is nothing more than a pretext to eliminate Hunter from its employ becausehe protested the manner in which he was being treated.The privilege of an em-ployee to present a grievance to his employer is an inherent right guaranteed himunder Section 7 of the Act and in exercising that privilege Hunter was plainly engag-ing in a form of protected activities within the meaning thereof.By dischargingHunter for filing a grievance,and certainly there was merit to his grievance, theTrial Examiner concludes and finds that the Respondent thereby violated Section a(a) (3) and (1) of the Act.(N. L. R. B. v. Hymie Schwartz,146 F. 2d 773 (C. A.5); N. L. R. B. v. Smith Victory Corporation,190 F. 2d 56 (C. A.2); N. L. R. B. v.Pacific Mills,207 F. 2d 905 (C. A.4); Salt River Valley Water Users' Association v.'N. L. R. B.,206 F. 2d 325, 328 (C. A.9); N. L. R. B. v. East Texas Steel CastingsCo., Inc.,211 F. 2d 813, 819-820 (C. A.5);Nu-Car Carriers, Inc.,88 NLRB 75,enforced 189 F. 2d 756 (C. A. 3).)Heath related that on the morning of May 25,he advised Hunter of his discharge,whereupon Hunter cursed him.Hunter denied the accusation,The alleged cursingisnot advanced as a reason for Hunter's discharge, for he had already been ter-minated when the remark is supposed to have been made. Seemingly,Heath sought 276DECISIONSOF NATIONALLABOR RELATIONS BOARDto create the impression that Kelly was present when the remark was uttered, butKelly merely stated that he saw the two men talking and did not hear any of theirconversation.Having found Heath to be unreliable and untruthful in other im-portant and closely related matters concerning Hunter's discharge, the Trial Examiner,in the absence of any corroboration, likewise rejects his testimony in this instanceand accepts and credits Hunter's denial that he cursed Heath.The Trial Examinerentertains no doubt that when Beth called Heath in regard to the discharge, he,Heath, complained Hunter had cursed him and, according to Robinson, the Unionseemingly did not question his accusation, although Hunter denied the cursing toBeth, and for that reason did not seriously urge his reinstatement or complete theprocessing of his grievance.The Trial Examiner attaches no significance to Heath'scomplaint to Beth and considers this accusation in the same category as his claimthat Kruzic reported Hunter had refused to obey work instructions.B. The legality of the union-shop clause in the agreementAs appears above the parties stipulated that the Company and the Union executeda collective-bargaining agreement effective from December 6, 1955, to December 5,1957, which was in force as of the date of the hearing. The agreement provides:Article IIMembership2.All employees subject to the terms and provisions of this agreement shallbe required to pay the initiation fee, periodic dues and assessments establishedby the Union as a condition of good standing membership.3.The Union shall be the sole judge of the good standing of its members andany employee covered by this agreement who shall hereafter cease to be amember in good standing shall be immediately discharged upon written noticefrom the Union to the Employer.The General Counsel contends that the foregoing provisions are violative of Section8 (a) (1) and(3) of the Act.It is well established that an agreement providing for the payment of union assess-ments, in addition to initiation fees and dues, goes beyond the permissive scope ofSection 8 (a) (3) and is therefore invalid.(Convair, a Division of General DynamicsCorp.,111 NLRB 1055, 1057.)Again, in delegating to the Union final authorityin the determination of whether an employee is a member in "good standing," andthat the Union could effectuate his dismissal when he ceased to maintain that statusis, likewise, in violation of the Act.(Jandel Furs,100 NLRB 1390;Pacific Inter-mountain Express Company,107 NLRB 837, 844.)By retaining the provisions inthe contract the Company thereby violated Section 8 (a) (1) of the Act.However,as the parties stipulated that neither the Union nor the Company ever attempted toenforce the unlawful provisions, the Trial Examiner finds that under the circum-stances the Company did not engage in conduct in violation of Section 8 (a) (3)of the Act.(JandelandConvaircases,supra.)IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth above, occurring in connection withthe operations of the Respondent have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow thereof.V.THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take thefollowing affirmative action designed to effectuate the policies of the Act:' (1) Offerto Emmett A. Hunter immediate and full reinstatement to his former or substantiallyequivalent position,5 without prejudice to his seniority or other rights and privileges;(2)make whole Emmett A. Hunter for any loss of pay he may have suffered byreason of the Respondent's unlawful discharge, by payment to him of a sum ofmoney equal to the amount he would normally have earned as wages, from thedate of discharge to the date of the Respondent's offer of reinstatement, less his netThe Chase National Sank of the City of New York,San Juan,Puerto Rico, Branch,65)NLRB G27. SEARS ROEBUCK AND CO.277earnings during said period; 6 (3) the Respondent shall, upon request, makeavailable to the Board payroll and other records to facilitate the checking of theamount of back pay, which shall be computed in accordance with the Board'scustomary formula; 7 and (4) that the Respondent be ordered to cease and desistfrom in any manner interfering with, restraining, or coercing its employees in theexercise of the rights guaranteed by the Act.Having found that the Respondent violated the Act by maintaining in existenceillegal union-security provisions, it will be recommended that the Respondent ceaseand desist from agreeing to, continuing in force, or giving effect to union-securityprovisions not authorized by Section 8 (a) (3) of the Act.On the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2 (6)and (7) of the Act.2.The Union is a labor organization as defined in Section 2 (5) of the Act.3.By discharging Emmett A. Hunter the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (3) and (1)of the Act.4.By maintaining in existence an agreement containing illegal union-securityprovisions the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.7.The Respondent by maintaining in existence the above-mentioned union-security provisions did not thereby violate Section 8 (a) (3) of the Act, as allegedin the amended complaint.[Recommendations omitted from publication.]9Crossett Lumber Company, 8NLRB 440;Republic Steel Corporation V. N. L. R. B.,311 U. S. 7.4F. TV. Woolworth Company,90 NLRB 289.Sears Roebuck and Co.andTeamsters, Chauffeurs,Warehouse-men & Helpers Local Union 390, affiliate of InternationalBrotherhood of Teamsters,Chauffeurs, Warehousemen & Help-ers of America,AFL-CIO,Petitioner.CaseNo. 12-RC-36.June 21, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herbert N. Watterson, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersMurdock and Rodgers].118 NLRB No. 31.